Title: To James Madison from Jonathan Russell, 2 December 1811
From: Russell, Jonathan
To: Madison, James


Sir
London 2 Decr 1811.
As there will be no doubt many Candidates for the consulate which has become vacant here by the death of Genl Lyman, I beg leave to bear testimony in favour of Mr Reuben Gaunt Beasley who has been provisionally appointed by Mr Smith. I have known Mr Beasley for some years & have a full conviction that his zeal—integrity & talents well fit him for the office in question. He is the Gentleman whom I first recommended to Genl Armstrong for commercial Agent of the United States at Stockholm but his business at the time rendering it inconvenient for him to accept that trust Mr. Speyer was named in his place. This fact will I trust prove the early good opinion I have had of Mr Beasley & be evidence of the sincerity with which I recommend him to you. He is indeed better qualified by his disposition—diligence & inflexibility to dectect [sic] & repress in these times the multiform abuses of our neutral character than any other person within my knowledge. I have the honour to be Sir with the highest respect Your most Obedient & faithful Servant
Jona Russell
